DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-07-00092-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
SAMUEL MORRIS D/B/A
MORRIS CONSTRUCTION,         §          APPEAL FROM
THE 402ND
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
BANK TEXAS, N.A. F/K/A
FIRST
NATIONAL BANK OF QUITMAN           §          WOOD COUNTY, TEXAS
AND CHARLES BARTLETT,      
APPELLEES


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant and Appellees have filed a
joint a motion to dismiss this appeal. 
The motion is signed by all counsel of record.  In their motion, the parties state that they
have successfully resolved their disputes and Appellant no longer wishes to
pursue this appeal.  Because the parties
have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.
Opinion delivered May 23, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)